PER CURIAM.
This is an appeal from a judgment dismissing a writ of habeas corpus and remanding the petitioner to the custody of the warden of the Atlanta penitentiary. The record discloses that appellant, Farnsworth, formerly an officer of the United States navy, was indicted in the District of Columbia, charged with conspiring with two Japanese naval officers, to unlawfully disclose information affecting the national defense, in violation of Title 50, Sec. 32 of the United States Code, 50 U.S.C.A. § 32. Pie pleaded nolo contendere and later sought to withdraw his plea. This was denied and he was sentenced to serve a .term of imprisonment. He was confined in the Atlanta penitentiary. On a previous occasion he presented a petition for habeas corpus, which was denied. On appeal the judgment was affirmed by this Court. In this case a voluminous record has been built up.. In addition to the points previously considered, it is urged that he was coerced by his own counsel in entering his plea of nolo contendere; that he was not properly represented by counsel when sentenced and thereby deprived of his right to appeal; and that the trial judge abused his discretion in not permitting him to withdraw his plea. Uncontradicted evidence in the record shows these conten*889tions to be without substance. On the authority of Farnsworth v. Zerbst, 5 Cir., 97 F.2d 255; Farnsworth v. Zerbst, 5 Cir., 98 F.2d 541, and Salinger v. Loisel, 265 U.S. 224, 44 S.Ct. 519, 68 L.Ed. 989, the judgment is affirmed.